COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO. 2-08-141-CV
 
 
IN THE INTEREST OF K.A.P. AND D.R.P.,
CHILDREN
 
 
                                               ----------
 
              FROM THE 16TH DISTRICT COURT OF DENTON
COUNTY
 
                                              ------------
 
                  MEMORANDUM OPINION[1] AND JUDGMENT
 
                                              ------------
Appellant filed a timely notice of appeal from
the trial court=s March 20, 2008 AOrder Holding Respondent In Contempt For Failure To Pay Child Support,
Granting Judgment For Arrearages, And Suspending Commitment.@  The trial court subsequently granted
appellant=s motion for new trial on April
17, 2008, while it still had plenary jurisdiction over the case.  See Tex.
R. Civ. P. 329b(e).




On April 30, 2008, we informed the
parties that it appeared the trial court=s
granting of the motion for new trial rendered this appeal moot and that the
appeal would be dismissed as moot unless, on or before May 12, 2008,
any party desiring to continue the appeal filed a response showing grounds for
continuing the appeal.  Neither party
filed a response.
Therefore, on this court=s own
motion, we dismiss the appeal as moot.  See
Tex. R. App. P. 42.3(a),
43.2(f). 
 
PER CURIAM
PANEL D:  DAUPHINOT,
HOLMAN, and GARDNER, JJ.
DELIVERED:  May 29, 2008




[1]See Tex. R. App. P. 47.4.